948 So. 2d 77 (2007)
Dana LINCOLN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-3060.
District Court of Appeal of Florida, Fifth District.
January 19, 2007.
*78 Dana Lincoln, Malone, pro se.
No Appearance for Respondent.

ON MOTION FOR CLARIFICATION
PER CURIAM.
Dana Lincoln (defendant) filed a motion with this court on December 4, 2006. We deem the motion to be a motion for clarification of this court's order dated October 17, 2006, which ruled that the defendant's petition for belated appeal was facially insufficient. We grant the motion and withdraw the October 17, 2006 order.
Although the defendant's petition for belated appeal alleges that the defendant had requested his trial counsel to file a notice of appeal on his behalf, the motion does not allege when the defendant made that request. As a result, it is not possible for this court to determine whether the request was timely made. Accordingly, the defendant's motion for belated appeal is facially insufficient.
MOTION GRANTED; PETITION DENIED.
SAWAYA, PALMER, and TORPY, JJ., concur.